Citation Nr: 1744735	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to September 19, 2016 and 30 percent disabling from September 19, 2016.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The record reflects that the Veteran is currently incarcerated and serving a life term.  On his March 2011 VA Form 9, the Veteran requested a hearing before the Board in Washington, D.C.  In September 2013, the RO notified the Veteran that a hearing would be scheduled if he was to be released from incarceration in the near future.  In October 2013, the Veteran responded that he would like to appear at a hearing before the Board, but that he would not be released from incarceration at any time in the near future, and could not personally attend a hearing.  VA laws and regulations do not have any provisions that allow for special arrangements to be made to hold hearings for incarcerated veterans.  As VA is not able to provide this incarcerated Veteran a hearing, the Board will consider the Veteran's claim without the requested hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 19, 2016, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From September 19, 2016, the Veteran's PTSD was manifested by no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent, but no greater, for PTSD prior to September 19, 2016 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an increased rating greater than 30 percent for PTSD from September 19, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist with the development of evidence have been met in this case.  Letters dated in July 2006 and August 2006 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's identified private treatment records have been obtained.  While the Veteran provided a supplemental authorization to obtain private treatment records from the Union Correctional Institution to obtain records from 2011 through 2016, VA has been unable to obtain those records despite repeated attempts.  Toward that end, on September 6, 2016, VA sent a written request to the Union Correctional Institution with the Veteran's authorization requesting the Veteran's private treatment records.  
An October 2016 report of contact reflects that VA sent a second request to the Union Correctional Institution via facsimile on September 13, 2016.  To date, no response has been received.  The Veteran was notified of VA's inability to obtain the identified records in a September 2016 letter.  As VA has made reasonable efforts to obtain the identified treatment records, VA has complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claim in September 2016.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's PTSD under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the September 2016 VA examination to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to an increased rating greater than 10 percent for PTSD prior to September 19, 2016, and an increased rating greater than 30 percent from September 19, 2016.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted in a March 1994 rating decision, and a 10 percent disability rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 18, 1994.  On July 10, 2006, VA requested a review examination to assess the severity of the Veteran's PTSD.  He contends that his PTSD has worsened in severity and that an increased rating is warranted.  In a November 2006 rating decision, the RO denied entitlement to an increased rating greater than 10 percent for PTSD.  The Veteran filed a notice of disagreement and perfected his appeal in March 2011.  In an April 2017 rating decision, the RO awarded an increased rating of 30 percent for PTSD, effective September 19, 2016.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether an increased evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

Pursuant to Diagnostic Code 9411, PTSD is rated 10 percent disabling when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  Id. 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

The evidence delineated below does not represent all of the extensive evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

In various lay statements, the Veteran reported that his PTSD symptoms included nightmares, survivor guilt, poor concentration, poor short-term memory, flashbacks, and social isolation.  He noted that he had been divorced two times and that his family was scared of him.  He also reported that he has been incarcerated since 1972 for first degree murder and is serving a life sentence.  He has also stated that he is no longer able to work as a law clerk, typist, or computer operator and is only able to work as a janitor or file clerk.

In an October 2006 statement, J.C., the Veteran's sister, reported that the Veteran experienced anxiety, nightmares, flashbacks, and paranoia.  She stated that the Veteran was divorced and that his family was afraid of him.

Private treatment records from March 2006 through August 2011 reflect diagnoses of and treatment for depression, PTSD, anxiety, and antisocial personality disorder.  A July 2010 biopsychosocial assessment notes that the Veteran had no history of institutional violence, assaultive behaviors, or suicide / self-harm behaviors.  He reported three marriages, two of which ended in divorce.  The physician noted that the Veteran's first marriage ended when he killed his wife.  He stated that his last wife was "mail order and Vietnamese," and she divorced the Veteran after gaining citizenship status.  He reported children from his first two marriages.  He noted that he had contact with his sister and his children from his first marriage.  He stated that he enjoyed reading, exercising, and attending the Veterans Group.  He indicated that he considered himself Protestant and reported that he attended chapel services on a regular basis.  The physician found the Veteran's adjustment to the open compound where he was housed to be good.  The physician noted that the Veteran was prescribed Prozac and that he was in good compliance with his medication and appointments.  The diagnoses were PTSD and antisocial personality disorder.  A GAF score of 68 was assigned.  The physician indicated that the Veteran reported an absence of any significant anxiety and/or depressive symptoms.  A December 2010 record reflects diagnoses of PTSD and antisocial personality disorder.  A GAF score of 70 was assigned.  The record notes that the Veteran was cooperative with excellent communication skills, good adjustment to prison environment, motivation for treatment, and good participation in group therapy.  However, the record also notes that the Veteran had a long history of aggression, violence, and psychological problems.  

In September 2016, the Veteran underwent a VA PTSD examination.  The Veteran reported psychiatric symptoms including depressed mood, nightmares once a month, intermittent triggered memories, anxiety, and chronic sleep impairment.  The examiner reported that the Veteran had been incarcerated for 45 years and lived in a dorm that he helped to develop.  He also developed mentor programs for other veterans that are imprisoned for committing crimes to help reduce recidivism of their offenses.  He stated that he was proud of his accomplishments.  Additionally, he noted that he was involved in various programs including training rescue dogs for service members and raising money for Toys for Tots.  The Veteran reported that he was divorced and had four children, including a son who died from wounds incurred during service in Afghanistan.  He indicated that he was in contact with family members and had supportive relationships with other veterans in his dorm.  With regard to occupation, the Veteran stated that he worked as the law library clerk and also developed and volunteered in a number of veterans service organizations at the prison.  The examiner reported that the Veteran was sentenced to life in prison in January 1973 for the first degree murder of his first wife in July 1971.  He escaped from prison in 1976 but was redetained in 1983.  

Mental status examination showed the Veteran to be appropriately dressed with good hygiene.  He was fully oriented, friendly, and cooperative.  Affect was euthymic and congruent with mood.  Thought processes were organized and speech was coherent.  There was no evidence of psychosis.  The Veteran denied suicidal and homicidal ideation, intent, or plan.  He appeared to have good insight and judgment.  The Veteran reported experiencing chronic symptoms of PTSD, but indicated that he knew how to handle it.  There were no significant symptoms of avoidance or negative mood/cognition at that time.  The diagnosis was PTSD.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also noted that the Veteran's psychiatric disability did not impair his ability to understand and follow directions or retain instructions or sustain attention in simple tasks.  Also, it did not impair his ability to respond appropriately to coworkers, supervisors, or the general public.  The examiner concluded that the Veteran's psychiatric disability did not impair his ability to respond appropriately in a work setting.

After a detailed review of the claims file, the Board concludes that the preponderance of the evidence is against an increased rating greater than 10 percent for PTSD prior to September 19, 2016 and an increased rating greater than 30 percent for PTSD from September 19, 2016. 

The Veteran's 10 percent rating prior to September 19, 2016 contemplates functional impairment comparable to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 68 and 70 reflect some mild symptoms or difficulty in functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Prior to September 19, 2016, the Veteran reported symptoms including nightmares, survivor guilt, poor concentration, poor short-term memory, flashbacks, social isolation, anxiety, and paranoia.  He reported that he was divorced two times and that his family was scared of him.  The evidence also shows that the Veteran had contact with his sister and the children from his first marriage.  The Veteran also reported that he enjoyed reading, exercising, attending a Veterans Group, and attending chapel services.  

The medical evidence prior to September 19, 2016 shows that the Veteran had good adjustment and motivation for treatment.  He was cooperative and had excellent communication skills.  There was no suicidal or homicidal ideation, and the Veteran demonstrated good participation in group therapy.  The medical evidence also notes the Veteran's long history of aggression, violence, and psychological problems.  

With consideration of the entire record, the Board finds that the evidence more nearly approximates the criteria for the next higher disability rating of 30 percent prior to September 19, 2016.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  In that regard, the evidenced shows that the Veteran experienced symptoms including depressed mood, anxiety, and mild memory loss.  Additionally, the Veteran's GAF scores prior to September 19, 2016 reflect evidence of mild symptoms or some difficulty in functioning, but generally functioning pretty well.  Although not all of the criteria for a 30 percent rating have been shown, the criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria for a 30 percent evaluation are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this case, the Board finds that the evidence of record demonstrates that this level of functional impairment was met prior to September 19, 2016.  Accordingly, based on all the evidence of record, the manifestations of the Veteran's PTSD meet the criteria contemplated for a 30 percent evaluation under the provisions of Diagnostic Code 9411 prior to September 19, 2016.

However, the evidence dated prior to September 19, 2016 does not more nearly approximate the criteria for a disability rating of 50 percent or higher.  Id.  In that regard, there is no evidence of panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Ultimately, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD was manifested by symptoms warranting a 50 percent or higher evaluation prior to September 19, 2016, and the evidence does not show functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  Here, the preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates the symptoms as listed for a 50 percent rating, or other symptoms of a similar severity, frequency, or duration prior to September 19, 2016.  Rather, the Veteran's symptoms are all reasonably contemplated by the rating criteria for ratings of 30 percent or lower, prior to September 19, 2016.

From September 19, 2016, the Veteran demonstrated symptoms including depressed mood, nightmares, intrusive memories, anxiety, and chronic sleep impairment.  The Veteran reported that he was in contact with family members and had supportive relationships.  He also indicated that he was involved in mentor programs for veterans, training rescue dogs, and raising money for Toys for Tots.  The Veteran also stated that he worked as a clerk in the law library.

The medical evidence of record from September 19, 2016 shows that the Veteran was alert and fully oriented with good hygiene and euthymic affect.  Insight and judgment were good.  The Veteran's PTSD did not impair his ability to understand and follow directions, retain instructions, or sustain attention in simple tasks.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The preponderance of the evidence is against an increased rating greater than 30 percent from September 19, 2016, as the evidence does not show that the Veteran's PTSD was manifested by symptoms warranting a 50 percent or higher evaluation or functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 116-17.  In that regard, the Veteran reported involvement in many activities including working at the law library, training rescue dogs, and raising money for Toys for Tots.  He also developed mentor programs for other veterans that are imprisoned for committing crimes to help reduce recidivism of their offenses.  Additionally, there is no evidence of panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty establishing and maintaining effective work and social relationships.  The Veteran's PTSD from September 19, 2016 more closely corresponds to the requirements for a 30 percent evaluation and does not more nearly approximate an evaluation greater than 30 percent.  The preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates the symptoms listed for a 50 percent or higher rating, or other symptoms of a similar severity, frequency, or duration, from September 19, 2016.  Accordingly, an increased rating greater than 30 percent for PTSD from September 19, 2016 is not warranted.

As the preponderance of the evidence is against a rating in excess of 30 percent for PTSD during the entire period on appeal, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2016).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's symptomatology is contemplated by the rating criteria for a 30 percent rating prior to September 19, 2016 and from September 19, 2016.  The Veteran's PTSD does not more nearly approximate the symptoms set forth for a rating of a 50 percent, or any symptoms of similar severity, duration or frequency as those set forth for those ratings.  Accordingly, referral for an extraschedular rating for PTSD is not warranted.

The Court has held that a total disability rating for compensation purposes based on individual unemployability (TDIU) is a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence demonstrates that the Veteran has been employed as either a law library clerk, a janitor, or a file clerk throughout the appeal period.  The evidence does not suggest that the Veteran is unemployable due to his PTSD.  Accordingly, the issue of entitlement to a TDIU has not been raised.

Last, Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.


ORDER

Entitlement to an increased rating of 30 percent, but no greater, for PTSD prior to September 19, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 30 percent for PTSD from September 19, 2016 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


